   8:20-cv-00504-JFB-SMB Doc # 5 Filed: 04/22/21 Page 1 of 3 - Page ID # 186




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARQUS PATTON,

                       Petitioner,                                   8:20CV504

        vs.
                                                          MEMORANDUM AND ORDER
SCOTT FRAKES, Director of Nebraska
Department of Correctional Services; TODD
WASMER, Warden of Tecumseh State
Correctional   Institute;   and      DOUG
PETERSON, Nebraska Attorney General;

                       Respondents.


       This matter is before the Court for initial review of Marquis Patton’s Petition for a

Writ of Habeas Corpus (“petition”) under 28 U.S.C. § 2254 (Filing No. 1). Under § 2254,

a district court is authorized to “entertain an application for a writ of habeas corpus in

behalf of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution or laws or treaties of the United States.”

Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct an initial

review of the petition and to summarily dismiss the petition “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief.” If the Court

does not summarily dismiss the petition, it “must order the respondent to file an answer,

motion, or other response within a fixed time, or to take other action the [Court] may

order.” Id.

       On November 13, 2012, a Nebraska jury found Patton guilty of murder in the first

degree (Count I), and Use of a Deadly Weapon, a firearm, to commit a felony (Count II).

Patton was sentenced on Count I to life imprisonment and on Count II to a mandatory



                                               1
   8:20-cv-00504-JFB-SMB Doc # 5 Filed: 04/22/21 Page 2 of 3 - Page ID # 187




minimum of 5 years to a maximum of 15 years, consecutive to the sentence imposed on

Count I. He filed a direct appeal to the Nebraska Supreme Court and his sentence was

affirmed. Patton then filed a timely Motion for Postconviction relief in the District Court of

Douglas County Nebraska pursuant to Neb. Rev. Stat. § 29-3001. After an evidentiary

hearing, the court denied his motion for postconviction relief. Patton timely appealed that

ruling to the Nebraska Supreme Court. The Nebraska Supreme Court granted the State's

Motion for Summary Affirmance.

       On December 9, 2020, Patton petitioned this Court for a writ of habeas corpus.

Filing No. 1. As for the grounds for his petition, Patton raises a challenge under Brady v.

Maryland, 373 U.S. 83 (1963), in which United States Supreme Court stated that due

process requires that the prosecution disclose all favorable evidence to the defendant.

Impeachment evidence as well as exculpatory evidence, falls within the Brady rule. See

United States v. Bagley, 473 U.S. 667, 676 (1985). Patton argues a Brady violation,

claiming that the trial judge erroneously prevented him from presenting evidence to refute

the State’s two primary witnesses’ testimony that no deals has been made and that they

merely hoped for favorable treatment. He sought to present testimony of the witnesses’

attorneys about plea negotiations showing that that tacit agreements had been reached,

thus undermining the witnesses’ credibility.

       The Court has initially reviewed Patton’s petition and supporting documentation

and finds that summary dismissal is not warranted at this time. Accordingly,

       IT IS ORDERED:

       1.     The Clerk of Court shall serve copies of this order and the petition to the

              respondents and the Nebraska Attorney General.



                                               2
8:20-cv-00504-JFB-SMB Doc # 5 Filed: 04/22/21 Page 3 of 3 - Page ID # 188




   2.    The respondents shall file an answer in accordance with Rule 5 of the Rules

         Governing Section 2254 Cases, or other response within 21 days of the

         date of this order.

   3.    The petitioner shall file any reply within fourteen days of the filing of the

         respondents’ answer or response.

   Dated this 22nd day of April 2021.

                                            BY THE COURT:

                                            s/ Joseph F. Bataillon
                                            Senior United States District Judge




                                        3
